Exhibit CORPORATE GOVERNANCE CHARTER Board of Director Functions The board of directors shall: 1. Review and approve strategic plans to enhance stockholder value; 2. Review corporate performance; 3. Oversee and evaluate management's systems for internal control, financial reporting and public disclosure; 4. Establish corporate governance standards; 5. Oversee and evaluate senior management performance and compensation; 6. Plan for effective succession of the chief executive officer and senior management; 7. Be apprised of relations with stockholders; 8. Set a tone for a climate of corporate trust and confidence; 9. Set standards for director qualification; 10. Set standards for director orientation and continuing education; 11. Undertake an annual performance evaluation of the board of directors. Executive
